Citation Nr: 1539722	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-07 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2014). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

First, the Board notes that the Veteran meets the schedular requirement for a TDIU because he has at least one disability rated as 40 percent disabling and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Prior to March 10, 2014, the Veteran was service-connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; Parkinson's disease, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; chronic right ankle sprain with degenerative arthritis, evaluated as 10 percent disabling; and diabetes mellitus, type II, evaluated as 10 percent disabling.  The combined evaluation was 80 percent.  From March 10, 2014, the Veteran has been service-connected for PTSD, evaluated as 50 percent disabling; right upper extremity tremor, evaluated 30 percent disabling; left upper extremity tremor, evaluated 20 percent disabling; tinnitus, evaluated as 10 percent disabling; chronic right ankle sprain with degenerative arthritis, evaluated as 10 percent disabling; diabetes mellitus, type II, evaluated as 10 percent disabling; left lower extremity bradykinesia or slowed motion, evaluated as 10 percent disabling; right lower extremity bradykinesia or slowed motion, evaluated as 10 percent disabling; and erectile dysfunction, evaluated as noncompensable.  The combined evaluated is 90 percent.

The Board also notes that the Veteran is currently unemployed and has a high school education.  He previously worked as a bookkeeper, at an electrical supply company, as the owner of a lumber yard, as a carpenter, and as the owner of a carwash.  It is noted that while he worked at the carwash after filing his claim for a TDIU, a March 2014 statement from the Veteran's representative indicates that the Veteran only worked one to two hours a day at the carwash and that he no longer owned it.  In addition, the Veteran said at an April 2013 VA examination that the carwash only broke even financially.  When resolving doubt in the Veteran's favor, the Board finds that the Veteran's work at the carwash constitutes marginal employment and is not a bar to the award of a TDIU based on the Veteran engaging in substantial gainful activity.  See 38 C.F.R. § 4.16(a).

The Veteran reported at June 2009 psychiatric treatment that he drove, did yard work, hunted, and fished.  October 2011 private neurological treatment records show that the Veteran had a right hand tremor that decreased with use.  The Veteran denied other symptoms and was unaware of any specific coordination or dexterity problems.

There is not any evidence of record that the Veteran's tinnitus interferes with employment, and the Veteran and his representative have not so argued.  In June 2012 a VA examiner opined that the Veteran had no complications directly due to diabetes, and it was managed by a restricted diet.  A March 2013 VA general medicine examiner opined that diabetes did not interfere with sedentary or physical work because it was well controlled with restriction of diet.  The Veteran did not have to restrict activities and there was no history of hypo or hyperglycemia.  There were no complications from diabetes that restricted physical and functional capacity.  The examiner also did not feel that the right ankle prevented physical or sedentary work.  X-rays showed only mild arthritic changes and there was full muscle strength.  There was only minimal range of motion restrictions and subjective symptoms of pain on physical examination.  Gait was normal and the Veteran did not require use of assistive devices.

At an April 2013 VA psychiatric examination, the Veteran reported working two hours a day at the carwash and flying remote control airplanes and helicopters for two to three hours at a time two or three times a week.  A housekeeper was helping with household chores.  The Veteran said he liked to do things in a certain way, which often did not sit well with supervisors.  He also cited shoulder pain and immobility, cardiac difficulty, and Parkinson's disease as reasons why he could not work.  The examiner noted that the Veteran acknowledged that he could work at typing or writing but could not do the type of laboring occupation that he had done in the past.  Testing showed that the Veteran's mental status was within normal limits and that it would not restrict his ability to function in a work-like setting.  The examiner also felt that the Veteran's PTSD symptoms were minor in intensity and well controlled.  There was no clear indication that PTSD alone rendered the Veteran unable to work.

The Veteran also had a VA examination for Parkinson's disease in April 2013.  There were mild limitations in posture, balance, motion, automatic movements, and speech.  The right upper extremity had a mild tremor and the other extremities were not affected.  There was mild muscle rigidity and stiffness and no mental manifestations due to Parkinson's disease.  The examiner felt that the impact on employment was slowing of motor function.  The Veteran had had significant symptoms of Parkinson's disease for about a year.

At May 2013 VA psychiatric treatment the Veteran reported that he was not employable due to Parkinson's disease and PTSD.  He was not able to be around people and mostly stayed at home, and he had difficulty sleeping due to nightmares.  At March 2014 VA treatment the Veteran was oriented to place, person and date and was alert.  Speech was clear, mood labile, and he was in touch with reality.  Thought content was normal and impulse control was fair.  It was noted that the Veteran had a minor tremor in his hands and that he ambulated slowly.  The Veteran said at June 2014 treatment that he could not be around people due to flashbacks, nightmares, and not being able to handle being in close areas.

The Veteran had another VA examination for Parkinson's disease in November 2014.  There were mild limitations in posture, balance, motion, and automatic movements.  The right upper extremity tremor was moderate, and there was a mild left upper extremity tremor.  The lower extremities were not affected.  The examiner noted that there was muscle rigidity and stiffness but indicated that none of the extremities were affected.  There was mild depression due to the disease.  The examiner felt that fine motor activities and physically demanding situations would prove problematic in an employment setting.

Resolving reasonable doubt in the appellant's favor, the Board concludes that the evidence satisfactorily shows the criteria for an award of TDIU benefits have been met.  See 38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. §§ 3.102, 4.16 (2014).  The treatment records and VA examinations show that Parkinson's disease interferes with employment and that it has worsened.  The Veteran could no longer perform his prior primary occupation of carpenter because of Parkinson's disease, and the VA examinations indicate that other occupations involving physical labor are precluded.  Furthermore, the Veteran could not work closely with others due to PTSD symptoms.  Overall, the record shows that given the Veteran's employment history and education level and when considering the functional impairment of the Veteran's service-connected disabilities in the aggregate, he cannot not secure or follow a substantial gainful occupation due to his service-connected disabilities. 


ORDER

A total disability rating based on individual unemployability is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


